DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1, 15 and 18, although, the prior arts disclose method a semantic object tracking method. However, none of them teach the generating, based in part on the sensor data, an estimated semantic state of an area of the one or more areas from the target sensor; determining, based in part on a comparison of the estimated semantic state to one or more semantic states of the area from the one or more sensors not including the target sensor, an uncertainty level associated with an accuracy of the estimated semantic state; and responsive to the uncertainty level satisfying one or more update criteria, obtaining an updated version of the sensor data from the target sensor or to fairly suggest the invention in the combination as claimed.
Claims 2-14, 16-17 and 19-20 are allowed as being dependent on independent claims 1, 15 and 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen Pan can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    125
    125
    media_image1.png
    Greyscale
UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647